—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered June 30, 1999, convicting him of burglary in the second degree, unlawful imprisonment in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly found that the defendant failed to make a prima facie showing that the prosecutor exercised peremptory challenges in a discriminatory manner (see People v Brown, 97 NY2d 500; People v Taylor, 288 AD2d 331; People v Cousin, 272 AD2d 477; People v Vidal, 212 AD2d 553).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Ritter, J.P., Altman, Adams and Crane, JJ., concur.